Order entered on June 26, 1962, denying defendant’s motion to vacate warrant of attachment, unanimously reversed on the law and the facts, with $20 costs and disbursements to appellant, and the motion to vacate the attachment granted, with $10 costs. This action brought by a foreign corporation against another foreign corporation can only be maintained if the cause of action arose in this State (General Corporation Law, § 225). This cause of action did not arise here (Gonzalez v. Industrial Bank, 16 A D 2d 347). The entertainment of this action thus being beyond the power of the court, the warrant of attachment has no foundation upon which to rest and must be vacated (Swift & Co. v. Karline, 245 N. Y. 570). Settle order on notice. Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.